Citation Nr: 1202471	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.  

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION


The Veteran, who is the appellant, served on active duty from December 1967 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claims of service connection for a bilateral hearing loss disability and for vertigo are REMANDED to the RO via the Appeals Management Center in Washington, DC.  

The Board is deferring a decision on the claim of service connection for tinnitus until the claims of service connection for a bilateral hearing loss disability and for vertigo are finally adjudicated.  38 C.F.R. § 3.160(d). 


REMAND

The Veteran claims service connection for a hearing loss disability.  The Veteran also has symptoms of vertigo or dizziness, which he states began along with the symptoms of hearing loss. 

A medical condition that differs from a claimed condition does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim). 
On VA examination in April 2011, the VA examiner noted that hearing in the right ear was normal in 2004, 35 years after service and concluded that the current hearing loss was consistent with noise exposure as well as presbycusis. 

As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action: 

1.  Ensure VCAA compliance on the claim of service connection for vertigo. 

2.  Afford the Veteran a VA examination by an ear specialist.  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current hearing loss disability or vertigo or both are related to the Veteran's noise exposure in service. 

The VA examiner is asked to consider these facts as determined by the Board:

The Veteran was assigned to an artillery unit for 11 months in Vietnam.  On separation examination, audiometric testing was within normal limits. 






After service, private medical records show that in February 2000, the Veteran was evaluated for vertigo and the impression was benign positional vertigo.  History included a similar episode, which resolved in 1994 or 1995. 

In November 2004 at a private clinic, the Veteran was evaluated for asymmetric hearing loss.  Hearing in the right ear was within normal limits, but hearing loss at 4000 Hz in the left ear was shown.  History included vertigo that responded to a vestibular rehabilitation exercise or a repositioning maneuver.  

On VA examinations in September 2008 and in April 2011, a hearing loss disability by audiometric testing was shown.  It was noted that the Veteran was a recreational diver.  There was an osteoma in the left ear. 

In formulating the opinion, the VA examiner is asked to comment on the audiometric testing at a private clinic in November 2004: 

i).  For the right ear, what is the clinical significance of normal hearing 35 years after service in the context of sensorineural hearing loss due to noise exposure in service and does the medical literature address the question of delayed onset of sensorineural hearing loss, in this case 35 years after service, and, 




ii).  For the left ear, what is the clinical significance of hearing loss in the left ear manifested by a 45 decibel threshold at 4000 Hz in 2004, 35 years after service in terms of medical principles, pertaining to the configuration of sensorineural hearing loss due to noise exposure. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are several potential causes, when noise exposure in service, as described by the Veteran, is not more likely than any other to cause the current hearing loss disability or vertigo, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, current medical knowledge, and a review of the literature. 

The Veteran's file should be made available to the examiner for review.

3.  After the above development is completed, adjudicate the claims of service connection for a hearing loss disability and for vertigo.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


